DETAILED ACTION
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a single passageway including a plurality retention clips (understood as referring to the elastic protrusions 58 disposed in respective passages 26, 28) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  
In claim 8, --and-- should be inserted in front of the last material listed in the list of materials, which is “glass filled polyamide”.  
In claim 16, --and-- should be inserted in front of the last material listed in the list of materials, which is “glass filled polyamide”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9, 13-15, and 17 are rejected (wherein claims 6 and 14 inherit their rejections due to their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it is unclear what structure “retention clips” refers to because there is no mention of clips in the specification.  As understood, clips are elastic structures that are intended to return to an initial position after being deformed, so the clips refer to the protrusions 58 respectively disposed in the passageways 26, 28.  However, the 
Claim 7 recites the limitation "the dispensing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of such a structure, so “the” should be changed to --a--.
The term "substantially parallel" in claim 9 is a relative term which renders the claim indefinite.  The term "substantially parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is unclear how much variance from parallel is encompassed by the term.
In claim 13, it is unclear what structure “retention clips” refers to because there is no mention of clips in the specification.  As understood, clips are elastic structures that are intended to return to an initial position after being deformed, so the clips refer to the protrusions 58 respectively disposed in the passageways 26, 28.  However, the disclosure appears to only support a single protrusion 58 per passageway 26, 28.  Therefore, as understood, the claim is conflating the configuration of a single passageway with the two protrusions 58 in the two passageways 26, 28. 
Claim 15 recites the limitation "the dispensing device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of such a structure, so “the” should be changed to --a--.
The term "substantially parallel" in claim 17 is a relative term which renders the claim indefinite.  The term "substantially parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is unclear how much variance from parallel is encompassed by the term.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,627,001. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a 3D printed check valve comprising a biasing member initially compressed by retention clips, and used in a dispenser for a compound, wherein a plunger forces the compound pass the check valve.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-12, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikita (WO 2017115866, wherein its US publication – US 2019/0022346 – is referenced as an English translation).
Regarding claim 1, Ishikita discloses in Figs. 1-9 (looking particularly at the embodiment shown in Figs. 5-7) a check valve system, comprising:
a housing 9 having a passageway therethrough (through which fluid passes as illustrated by the arrows in Fig. 7, for example), the passageway including a first portion (in suction cylinder 9b) and a second portion 9h, the first portion having a diameter that is less than a diameter of the second portion 9h so as to form a stepped portion 9e;
a blocking element 11 disposed within the second portion 9h of the passageway; and
a biasing member 12 disposed within the second portion 9h of the passageway and configured to maintain the blocking element 11 in contact with the stepped portion 9e when under compression,
the housing 9, the blocking element 11 and the biasing member 12 being obtainable by substantially simultaneously 3D printing, so as to be formed from one or 
Regarding claim 2, Ishikita discloses in Figs. 5-7 that the housing 9, the blocking element 11 and the biasing member 12 are formed from the same material (because the valve 8 is disclosed in paragraph 70 as being made of a resin while also including housing 9, blocking element 11, and biasing member 12, and the biasing member 12 is explicitly disclosed as being made of a resin in paragraph 81).
Regarding claim 3, Ishikita discloses in Figs. 5-7 that the biasing member 12 is a spring 12 formed under zero stress (because the spring 12 is 3D printed on a support 13, as disclosed in paragraph 81 and shown in Figs. 6A-6B).
Regarding claim 4, Ishikita discloses in Figs. 5-7 that the biasing member 12 is a spring 12 that is configured to be initially compressed when a dispensing device 10 (with port 10b for fluid to flow therethrough) is at least partially disposed in the second portion 9h of the passageway (paragraph 71).
Regarding claim 10, Ishikita discloses in Figs. 1-9 (looking particularly at the embodiment shown in Figs. 5-7) a method of forming a check valve system, the method comprising:
substantially simultaneously 3D printing (as disclosed in paragraph 70, wherein “substantially simultaneously” is broad enough to include printing different components “at different times using the same or different 3D printers,” as defined by the applicant in paragraph 32 of the applicant’s specification) a housing 9 having a passageway 
Regarding claim 11, Ishikita discloses in Figs. 5-7 that the biasing member 12 is a spring 12 formed under zero stress (because the spring 12 is 3D printed on a support 13, as disclosed in paragraph 81 and shown in Figs. 6A-6B).
Regarding claim 12, Ishikita discloses in Figs. 5-7 initially compressing the biasing member 12 when a dispensing device 10 (with port 10b for fluid to flow therethrough) is at least partially disposed in the second portion 9h of the passageway (paragraph 71).
Regarding claim 18, Ishikita discloses in Figs. 5-7 and paragraph 92 a dispenser for dispensing a compound (air or anesthesia), the dispenser comprising:
a storage device (the device upstream of the check valve8 that supplies the air or anesthesia for the artificial respirator/anesthetic inhalation aid device, as discussed in paragraph 92) for the compound;
an outlet (comprising the respirator/inhalation device on the patient) for dispensing the compound (to the patient); and
the check valve system of claim 1 disposed between the storage device and the outlet.
Regarding claim 20, a method comprising:
operating the dispenser of claim 18, in at least one of a marine, a pipeline, a bridge, a tank, wind, rail and a confined space application (specifically a confined space application, which could be anywhere because “confined space application” is broad, subjective, and indefinite).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 2 (alternatively and as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Ishikita.
Regarding claim 2, alternatively to the 3D printed structures in Ishikita being formed from material(s) that are at least of the same classification of material – resin – as previously discussed in the 35 USC 102 rejection above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structures be formed of the exact same material to simplify manufacturing, and since selection of a known material on the basis of its suitability for an intended use has generally been held to be within the level of ordinary skill in the art.  See MPEP2144.07.  For example, the common material could be bought in bulk for a lower price, and the 3D printer could be simply stocked with the common material.
Claims 1, 5-7, and 10 (alternatively: 1 and 10; as understood: 5-7) are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 2,912,001) in view of Ishikita.
Regarding claims 1 and 10, Green discloses in Figs. 1-4 a check valve system (and a method of forming said check valve system), comprising:
a housing 1 having a passageway therethrough, the passageway including a first portion 6 and a second portion (comprising the chamber delimited by wall 8, and alternatively including the seat 7), the first portion having a diameter that is less than a diameter of the second portion so as to form a stepped portion (at the junction of cylinder 6 and seat 7);

a biasing member 22 disposed within the second portion of the passageway and configured to maintain the blocking element in contact with the stepped portion when under compression.
Green lacks the housing, blocking element and the biasing member being obtainable by substantially simultaneously 3D printing so as to be formed from one or more 3D printable materials.  With regard to the recitation in claim 1 that the parts are obtainable “by substantially simultaneously 3D printing,” such a recitation is interpreted as reciting a product-by-process. 
Ishikita teaches in Figs. 1-9 (looking particularly at the embodiment shown in Figs. 5-7) a check valve system, comprising: a housing 9 having a passageway therethrough (through which fluid passes as illustrated by the arrows in Fig. 7, for example), the passageway including a first portion (in suction cylinder 9b) and a second portion 9h, the first portion having a diameter that is less than a diameter of the second portion 9h so as to form a stepped portion 9e; a blocking element 11 disposed within the second portion 9h of the passageway; and a biasing member 12 disposed within the second portion 9h of the passageway and configured to maintain the blocking element 11 in contact with the stepped portion 9e when under compression, the housing 9, the blocking element 11 and the biasing member 12 being obtainable by substantially simultaneously 3D printing, so as to be formed from one or more 3D printable materials (as disclosed in paragraph 70, wherein “substantially simultaneously” is broad enough to include printing different components “at different times using the same or different 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing, blocking element, and biasing member in Green to be made of 3D printable materials, as Ishikita teaches, because 3D printable materials include resins, which are readily available, easy to shape in manufacturing, and are recyclable.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the check valve system disclosed by Green to be made using 3D printer (at least for the housing, blocking element, and the biasing member substantially simultaneously) because 3D printing can be easy and cost efficient, as Ishikita teaches (paragraph 70), especially since a simple computer is needed for operation of a printer and the printer could be small since the parts being made are small.   
Regarding claim 5, Green discloses in Figs. 1-4 that the passageway includes retention clips 15 (in conjunction with the 112 rejection above, wherein the single snap ring 15 is seen as being as numerous as the single protrusion 58 per passageway disclosed by the applicant).
Regarding claim 6, Green discloses in Figs. 1-4 that the retention clips 15 are configured to retain the biasing member 22 in a partially compressed state.
Regarding claim 7, Green discloses in Figs. 1-4 that the biasing member 22 is configured to be compressed when the dispensing device 9 is coupled with the check valve system.
Claims 13-15 (as understood: all) are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Ishikita as applied to claim 10 above, and further in view of Martin et al. (US 2019/0128308).
Regarding claim 13, Green discloses in Figs. 1-4 providing retention clips 15 (in conjunction with the 112 rejection above, wherein the single snap ring 15 is seen as being as numerous as the single protrusion 58 per passageway disclosed by the applicant) on an internal surface of the passageway.  Green lacks teaching that the retention clip(s) 15 is formed on the internal surface of the passageway during the 3D printing.  Martin teaches in paragraphs 64, 66, and 68 3D printing of a snap ring assembly 318. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the retention clip(s) in the combination of Green and Ishikita during the 3D printing (at least during the same general time of printing the other 3D printable structures), because Martin teaches a retention clip that is 3D printed, and printing all of the 3D printable at the same (at least general) time saves time.
Regarding claim 14, Green discloses in Figs. 1-4 retaining the biasing member 22 in a partially compressed with the retention clips 15 (in conjunction with the 112 rejection above, wherein the single snap ring 15 is seen as being as numerous as the single protrusion 58 per passageway disclosed by the applicant).
Regarding claim 15, Green discloses in Figs. 1-4 compressing the biasing member 22 when the dispensing device 9 is coupled to the check valve system.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikita in view Mitchell (US 2013/0118101).
Regarding claims 8 and 16, Ishikita discloses in Figs. 5-7 that the housing 9, the blocking element 11 and the biasing member 12 are formed from a resin (paragraph 70 and 81), but lacks teaching that the housing, the blocking element and the biasing member are specifically formed from at least one of PA12, polypropylene, glass filled polyamide.
Mitchell teaches in Figs. 1-3 and paragraph 12 a valve 10 that is made using 3D printing and polypropylene, which is a resin.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the various components of the valve disclosed by Ishikita out of polypropylene because polypropylene is a resin that is usable with 3D printing, as Mitchell teaches, and Ishikita indefinitely discloses resins as being usable for making the various valve components.  Furthermore, Mitchell teaches that polypropylene is a flexible material (paragraph 12), which makes it suitable for the biasing spring, which needs to be able to deform to function.  Furthermore, polypropylene is a popular plastic, so it is readily available and recyclable.
Claims 1, 9-10, and 17-20 (alternatively: 1, 10, 18, and 20; as understood: 9 and 17) are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (US 2016/0228899) in view of Ishikita.
Regarding claims 1 and 10, Gonzalez discloses in Figs. 22-26 a check valve system (and a method of forming said check valve system), comprising:

a blocking element 538a disposed within the second portion of the passageway.
Gonzalez lacks a biasing member disposed within the second portion of the passageway and configured to maintain the blocking element in contact with the stepped portion when under compression, and the housing, blocking element and the biasing member being obtainable by substantially simultaneously 3D printing so as to be formed from one or more 3D printable materials.  With regard to recitation in claim 1 that the parts are obtainable “by substantially simultaneously 3D printing,” such a recitation is interpreted as reciting a product-by-process. 
Ishikita teaches in Figs. 1-9 (looking particularly at the embodiment shown in Figs. 5-7) a check valve system, comprising: a housing 9 having a passageway therethrough (through which fluid passes as illustrated by the arrows in Fig. 7, for example), the passageway including a first portion (in suction cylinder 9b) and a second portion 9h, the first portion having a diameter that is less than a diameter of the second portion 9h so as to form a stepped portion 9e; a blocking element 11 disposed within the second portion 9h of the passageway; and a biasing member 12 disposed within the second portion 9h of the passageway and configured to maintain the blocking element 11 in contact with the stepped portion 9e when under compression, the housing 9, the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the check valve(s) disclosed by Gonzalez to include a spring to bias the check valve(s) closed and to be made of 3D printable materials, as Ishikita teaches; the bias spring ensures seating of the check valve(s) in its closed position and prevents flow until the spray dispenser (in which the check valve(s) is used) is actuated, regardless of the orientation of the spray dispenser, and 3D printable materials include resins, which are readily available, easy to shape in manufacturing, and are recyclable.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the check valve system disclosed by Gonzalez to be made using 3D printer (at least for the housing, blocking element, and the biasing member substantially simultaneously) because 3D printing can be easy and cost efficient, as Ishikita teaches (paragraph 70), especially since a simple computer is needed for operation of a printer and the printer could be small since the parts being made are small.   
Regarding claims 9 and 17, Gonzalez discloses in Figs. 22-26 (along with the modification in view of Ishikita) that the passageway (with check valve 538a) is a first 
Regarding claim 18, Gonzalez discloses in Figs. 22-26 (and modified in view of Ishikita) a dispenser for dispensing a compound (paragraph 142), the dispenser comprising:
a storage device (in which the dip tubes 532a, 532b are dipped) for the compound;
an outlet 528 for dispensing the compound; and
the check valve system of claim 1 (as modified in view of Ishikita) disposed between the storage device and the outlet 528.
Regarding claim 19, Gonzalez discloses in Figs. 22-26 a plunger system (comprising piston 598, which acts as a plunger) to dispense the compound, the force of the compound being pushed through the check valve system causing the blocking element 538 to open.
Regarding claim 20, Gonzalez discloses in Figs. 22-26 (and modified in view of Ishikita) a method comprising: operating the dispenser of claim 18, in at least one of a marine, a pipeline, a bridge, a tank, wind, rail and a confined space application (specifically a confined space application, which could be anywhere because “confined space application” is broad, subjective, and indefinite).
Alternatively regarding claim 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the dispenser in the combination of Gonzalez and Ishikita in at least one of a marine, a pipeline, a bridge, a tank, wind, rail and a confined space application (such as a kitchen counter in a kitchen) because Gonzalez discloses that the dispenser could dispense bleach (abstract), which is commonly used to clean/disinfect a variety of surfaces in a variety of industries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753